Citation Nr: 0127383	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  01-02 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include a stress disorder.

2.  Entitlement to an increased rating for residuals of a 
right tibia stress fracture, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
through April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta Georgia, which denied the veteran's claims of 
entitlement to service connection for a psychiatric disorder, 
to include a stress disorder, and entitlement to an increased 
rating in excess of 10 percent for residuals of a right tibia 
stress fracture.  The veteran has perfected an appeal of 
these determinations.

In addition, during the September 2001 hearing before the 
undersigned Member of the Board, the veteran raised the issue 
of entitlement to service connection for a disability 
manifested by right hip pain, to include as secondary to the 
service-connected residuals of a right tibia stress fracture.  
As this issue has not been developed for appellate review by 
the Board, it is referred to the RO for appropriate action.


REMAND

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In assisting the veteran to develop to his claims of 
entitlement to service connection for a stress disorder and 
entitlement to an increased rating in excess of 10 percent 
for his service-connected residuals of a right tibia stress 
fracture, VA must make reasonable efforts to obtain any 
outstanding medical records, which have been identified by 
the veteran.  During his September 2001 hearing before the 
undersigned Member of the Board, the veteran testified that 
there are current medical records, which he was unable to 
obtain prior to the hearing.  He explained that the facility 
was closed on the morning of the hearing, and indicated that 
these specific records were relevant to his service-connected 
residuals of a right tibia stress fracture.  With regards to 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include a stress disorder, he has 
testified that while in service in Germany, he sought monthly 
treatment by a psychiatrist at the Troop Medical Clinic.  He 
indicated that he was provided such treatment as a result of 
having witnessed an in-service automobile accident, during 
which a young pregnant woman was killed.  He advised that the 
name (or location) of the Troop Medical Clinic was possibly 
Poleski Barracks.  Moreover, the veteran testified that there 
are current VA medical records located at VA Medical Center 
in Decatur, Georgia, which date back to September 2000 and 
pertain to treatment sessions provided by a VA psychiatrist, 
Dr. S.M.  However, the information of record does not 
indicate that the records have been associated with the 
claims file.  As additional action by the RO may be helpful 
in either obtaining such records, or documented information 
that the medical records cannot be obtained, the Board 
determines that further development in this regard is 
warranted.

Additionally, the veteran has testified that while stationed 
in Germany, during his period of active duty service, he was 
assigned to graveyard registration; and that, in performing 
such duties, he had the occasion of processing the body of a 
young pregnant women who was killed in an in-service 
automobile accident.  However, the veteran's DD Form 214 
reflects that his military occupational specialty was that of 
Field Artillery Crewman.  As the veteran's military personnel 
records may be helpful in providing confirmation of his duty 
stations and assignments, the Board determines that further 
development is warranted.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should also contact the 
veteran and ask him to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA who have treated him for a 
psychiatric disorder, to include a stress 
disorder, and for his service-connected 
residuals of a right tibia stress 
fracture.  In this regard, the veteran is 
specifically requested to provide the 
name and address of the physician or 
facility where he received treatment for 
his right leg pain (of which the veteran 
made reference to the during the 
September 2001 Board Hearing).  After 
securing any necessary authorizations, 
the RO request the copies of all 
identified records, which are not already 
of record, and associate them with claims 
folder.  Specifically, the RO should 
obtain any records pertaining to 
psychiatric treatment by Dr. S.M., at the 
VA Medical Center in Decatur, Georgia, 
since January 2000.  All records obtained 
should be associated with the claims 
file.  If the RO is unable to obtain the 
identified records, it should follow the 
procedure under the Veterans Claims 
Assistance Act.

2.  The RO should request that the 
National Personnel Records Center (NPRC) 
initiate an additional search to 
ascertain if any outstanding service 
medical records have become associated 
with the veteran's health file.  In this 
regard, the NPRC is specifically 
requested to search for any pertinent 
health records pertaining to psychiatric 
treatment provided the veteran at the 
Troop Medical Clinic, Poleski Barracks, 
in Germany.  In addition, the RO should 
contact the NPRC and obtain the veteran's 
military personnel records.  If the 
search for any of these records has 
negative results, documentation to that 
effect should be placed in the claims 
file.

3.  If the information from the NPRC 
notes that the veteran received 
psychiatric treatment during service, the 
veteran should be informed of the service 
medical records.  The RO should inform 
the veteran that he may submit additional 
medical evidence showing that his 
psychiatric disorder, to include a stress 
disorder, was caused during service, or 
within the first post-service year.

4.  The veteran should be provided a VA 
psychiatric examination for to determine 
the nature and etiology of any 
psychiatric disorder, including a stress 
disorder, found to be present.  The 
claims folder must be made available to 
the examiner so that the pertinent 
clinical records may be studied in 
detail.  All indicated studies should be 
completed.  The examiner should provide 
an opinion addressing whether a 
psychiatric disorder, to include a stress 
disorder, had its onset during service, 
or was manifested within one year after 
the veteran's discharge from service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.

5.  The veteran should be provided a VA 
orthopedic examination for to determine 
the nature and severity of his service-
connected residuals of a right tibia 
stress fracture.  The claims folder must 
be made available to the examiner so that 
the pertinent clinical records may be 
studied in detail.  All indicated studies 
should be completed.

6.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A §§ 5102, 5103, 
5103A and 5107 (West Supp. 2001)) are 
fully complied with and satisfied.

8.  Following the completion of the 
foregoing, the RO should then 
readjudicate the veteran's claims seeking 
entitlement to service connection for a 
stress disorder and entitlement to an 
increased rating in excess of 10 percent 
for a right tibia stress fracture.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




